Title: From James Madison to Edmund Pendleton, 27 August 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Aug: 27th. 1782.
I have examined into the law of this State relating to slaves coming into it from other States, and find an exception for the case of fugitives which will secure your nephew agst. danger from that source. As the French army however is at this time but beginning to move from Baltimore, I hope the Messenger will recover the slave before he reaches this place. Should it happen otherwise my services shall be freely given. With equal chearfulness will I procure the gold lace as soon as it is in my power. At present, my situation is such that I can give no other proof of a disposition to serve my friends, in any case where the least pecuniary advance is necessary. The balance is so much agst. Virga. in its trade with this place that no draughts on the former can be negociated here. My friends at Richmond are ende[a]voring to procure some relief for me, but as it will depend on the state of the Treasury I dare not be very sanguine of their immediate success.
We have had not a syllable from Europe since my last. The French fleet is in Boston Harbor. The arrival of a British fleet from the W. Indies is reported, but not confirmed.
The proceedings of the Ct. Martial on Lippencut were yesterday laid before Congress by Genl Washington. It appears that the Culprit did not deny the hanging of Huddy, but justified it as a necessary retaliation & warranted by verbal orders from the Board of Refugees. The Ct. acquitted him on the pretext that no malicious intention appeared to have dictated the measure. The whole trial would have disgraced a Russian Tribunal before the reign of Peter the first. Carlton explicitly acknowledges & reprobates the crime, and promises to pursue it in other forms, but complains of the precipitate step of Gel Washington in devoting to execution an innocent & even a capitulant officer before satisfaction had been regularly demanded & refused. As the affair is now before Congress I shall add nothing further till the result is known.
Our friend Mr. Jones arrived on sunday last, himself his lady, and his little son, particularly his lady very much indisposed, or rather ill, and having been so from the 2d. day after setting out. They have taken their station at Germanto[w]n which they think necessary to restore their health & do not mean to encounter the noise & polluted atmosphere of the City till that end is attained.
